Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  In Line 9, the recitation of, “a line” should recite “a second line” in order to improve claim clarity and clearly distinguish from the previously recited “a line” in Claim 1 Line 14 and Claim 8 Line 1. 
Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, 
“the second projecting portion projecting downstream and having a bending point that bends formed on a line that extends from a tip of the first side to the rotary shaft portion in Lines 13-15 makes the claim unclear since, firstly it is unclear and not th, 2021 (see interview summary), for the purposes of prior art examination, the recitation is considered to mean, the second projecting portion projecting downstream and having a bending point formed on a line that extends from a tip of the first side to the rotary shaft portion.  
Regarding Claim 8, the recitation of “a line” in Line 1 is unclear if this is the same line previously recited in Claim 1 Line 14. For the purposes of prior art examination, the recitation is considered to mean the same line.  
Claims 3-4 and 7-9 are also rejected by virtue of their dependency from Claim 1.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    506
    436
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    819
    550
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    613
    768
    media_image3.png
    Greyscale

Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawanda (US 2018/0066521 A1).
Regarding Claim 1, Sawanda discloses a propeller fan (5, figure 2 also reproduced above), comprising:
a rotary shaft portion (see rotational shaft, Para 26 Line 11) configured to rotate around an axial center (O, figure 2); and
a plurality of blades (see blades 12, figure 2) disposed around an outer circumferential portion of the rotary shaft portion (blades 12 are around an outer 
each blade of the plurality of blades having at least one recessed portion (see annotated figure 4 above) that opens at a trailing edge (rear edge part 17, figure 4) of the each blade (see figure 4), and
the at least one recessed portion having a first side (see annotated figure 4) that is closer to an inner circumference (see 13, figure 4) of the each blade than an outer circumference (see 14, figure 4) of the each blade, the first side stretching from the trailing edge toward a leading edge (16, figure 4) of the each blade (see figure 4) and bent toward the outer circumference (see first side bent toward 14, annotated figure 4),
in the each blade of the plurality of blades, a second projecting portion (see annotated figure 4) being formed in a portion of the trailing edge (inner rear edge part 17b, figure 4) that is closer to the inner circumference than is the at least one recessed portion (see annotated figure 4), the second projecting portion projecting downstream (see projection in the downstream direction, annotated figure 4) and having a bending point (see annotated figure 8” above annotated from a part of figure 8) that bends formed on a line (see annotated figure 8” and Claim Interpretation above under 112b section) that extends from a tip of the first side (see annotated figure 8”) to the rotary shaft portion (see annotated figure 8”). 
Regarding Claim 4, Sawanda discloses that in a top view of the propeller fan(view illustrated in figure 4), the at least one recessed portion is formed in a substantially quadrangular shape (see shape of recessed portion, annotated figure 4) and including

a second side (see annotated figure 4), that is closer to the outer circumference of the each blade than the inner circumference of the each blade (see annotated figure 4), and stretches from the trailing edge toward the leading edge (see annotated figure 4) and toward the inner circumference of the each blade (see second side bending towards 13 which forms part of the inner circumference of the blade, annotated figure 4), and
a third side (see annotated figure 4) connecting a side end of the first side (see annotated figure 4) that is closest to the leading edge (see annotated figure 4) and a side end of the second side (see annotated figure 4) that is closest to the leading edge (see annotated figure 4).
Regarding Claim 7, Sawanda discloses one side end of the second projecting portion (see annotated figure 4) that is closer to an outer circumferential end of the each blade than an inner circumferential end of the each blade(see annotated figure 4) coincides with a side end of the first side of the at least one recessed portion (see annotated figure 4), the side end of the first side terminating at the trailing edge (see side end of the first side which forms part of the recessed portion and terminates at a point of inner rear edge part 17B, annotated figure 4).  
Regarding Claim 8, Sawanda discloses, a line connecting one side end (see figure 8” above) of the second projecting portion that is closer to an outer circumferential end of the each blade than an inner circumferential end of the each blade (see side end that is closer to the outer circumferential end than the other side end, see annotated figure 8” and 8) and an other side end (see annotated figure 8”) of the second projecting 
wherein a straight line connecting the one side end of the second projecting portion and the other side end of the second projecting portion forms a first virtual line (see annotated figure 8”),
wherein a line perpendicularly extending to the fourth side from a midpoint of the first virtual line forms a second virtual line (see approximated second virtual line, annotated figure 8”), and
wherein a maximum projection point (see annotated figure 8”) of the second projecting portion is located closer to the inner circumference than is an intersection of the fourth side and the second virtual line (see maximum projection point located closer to 13 compared to the intersection in at least the direction of the reference line, annotated figure 8”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawanda in view of Ishibashi et al.(US 2016/0298886 A1) hereinafter referred to as Ishibashi.
Regarding Claim 9, Sawanda discloses all of the limitations of Claim 1 as discussed above, and additionally discloses a refrigeration cycle apparatus comprising:
a refrigerant (Para 24 Line 6), a compressor (3, figure 1 also reproduced below), and a first heat exchanger (4, figure 1); and

    PNG
    media_image4.png
    432
    406
    media_image4.png
    Greyscale

the propeller fan of claim 1 (see fan 5, figure 1, and Claim 1 discussion) mounted in a cooling unit (see outdoor unit 1, figure 1 for use in an air conditioner Para 24 Lines 3-5) together with a first heat exchanger (4, figure 1) to supply air to the first heat exchanger (see Para 24 Lines 8-9, and figure 1). 
Sawanda does not explicitly disclose, a refrigerant circuit in which the compressor, the first heat exchanger, an expansion device, and a second heat exchanger are connected by pipes. 
Ishibashi relates to a heat exchanger apparatus including fans which is in the same field of endeavor as the claimed invention and teaches of a refrigerant circuit(figure 6 also reproduced below which is similar to Applicant’s circuit configuration in figure 12) in which a compressor (33, figure 6), a first heat exchanger (condenser 34, figure 6), an expansion device (35, figure 6), and a second heat exchanger (evaporator 36, figure 6) are connected by pipes (see compressor, condenser, expansion unit/device, and the evaporator being connected by pipes, Para 10 Lines 9-11).

    PNG
    media_image5.png
    428
    446
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refrigeration cycle apparatus of Sawanda include a refrigerant circuit in which the compressor, the first heat exchanger, an expansion device, and a second heat exchanger are connected by pipes, as taught by Ishibashi, for the purposes of providing an air conditioning apparatus.






Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US 2014/0341748 A1) hereinafter referred to as Kojima, in view of Sawanda. 

    PNG
    media_image6.png
    384
    544
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    561
    443
    media_image7.png
    Greyscale

Regarding Claim 1, Kojima discloses a propeller fan (70, figure 3 also reproduced above), comprising:
a rotary shaft portion (implicit motor shaft, see fan 70 being driven to rotate by a fan motor, Para 50 Line 14-16) configured to rotate around an axial center (O, figure 3); and
a plurality of blades (see blades 72, figure 4 also reproduced/annotated above) disposed around an outer circumferential portion of the rotary shaft portion (blades 72 are around an outer circumferential portion of the implicit motor shaft (not shown),
each blade of the plurality of blades having at least one recessed portion (indented part 72a, figure 4) that opens at a trailing edge (see annotated figure 4) of the each blade (see annotated figure 4), and
the at least one recessed portion having a first side (see annotated figure 4) that is closer to an inner circumference (see annotated figure 4) of the each blade than an outer circumference (see annotated figure 4) of the each blade, the first side stretching from the trailing edge toward a leading edge of the each blade (see annotated leading edge of blade 72, annotated figure 4) and bent toward the outer circumference (see annotated outer circumference of blade 72, annotated figure 4).
Kojima does not disclose, in the each of the plurality of blades, a second projecting portion being formed in a portion of the trailing edge that is closer to the inner circumference than is the at least one recessed portion, the second projecting portion projecting downstream and having a bending point formed on a line that extends from a tip of the first side to the rotary shaft portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima by incorporating the grooved arrangement taught by Sawanda, and thereby include in the each of the plurality of blades, a second projecting portion being formed in a portion of the trailing edge that is closer to the inner circumference than is the at least one recessed portion, the second projecting portion projecting downstream and having a bending point formed on a line that extends from a tip of the first side to the rotary shaft portion. Doing so provides the benefit of reducing noise caused by the flow of the air as discussed above.
Regarding Claim 3, Kojima discloses in a top view of the propeller fan (view illustrated in figure 4), the at least one recessed portion is formed in a substantially triangular shape (see shape of indented part 72a) and including
the first side (see annotated figure 4),

a vertex (see annotated figure 4) at which both the first side and the second side terminate at a location that is toward the leading edge (see annotated figure 4). 
Allowable Subject Matter
Claims 2 and 5 are allowed.
Response to Remarks/Arguments
Applicant’s amendments to the claims overcome the prior 112(b) rejections, however, the amendment raises new 112(b) rejection(s) as set forth and discussed above.
With respect to the prior art rejections, as it pertains to Claim 1, Applicant argues in Page 3 that Sawanda does not disclose the amended limitation of “…the second projecting portion projecting downstream and having a bending point that bends formed on a line that extends from a tip of the first side to the rotary shaft portion,” and further argues that Sawanda's second groove portion 22 fails to teach the bending point on the line that extends from the tip of the trailing edge portion 17 to the rotary axis. The Examiner respectfully notes that the amended limitation raises clarity issues under 112(b) as discussed above, and furthermore the second groove 22 was not relied upon to disclose the second projecting portion, but instead the furthest extending groove 
The above arguments also apply as it pertains to the rejection over Kojima/Sawanda in the prior Office Action, Page 16 and are therefore not separately addressed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745